IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


A&J CAPITAL, INC.,                     :
                                       :
                   Plaintiff,          :
                                       :
         v.                            :         C.A. No. 2018-0240-JRS
                                       :
LAW OFFICE OF KRUG,                    :
                                       :
                    Defendant,         :
                                       :
       and                             :
                                       :
LA METROPOLIS CONDO I, LLC,            :
a Delaware limited liability company,  :
                                       :
                    Nominal Defendant. :

                           MEMORANDUM OPINION

                         Date Submitted: October 30, 2018
                          Date Decided: January 29, 2019


Kurt M. Heyman, Esquire, Melissa N. Donimirski, Esquire and Elizabeth A. DeFelice,
Esquire of Heyman Enerio Gattuso & Hirzel LLP, Wilmington, Delaware, Attorneys for
Plaintiff.

Stephen B. Brauerman, Esquire and Sara E. Bussiere, Esquire of Bayard, P.A.,
Wilmington, Delaware and Craig H. Marcus, Esquire of Glaser Weil Fink Howard Avchen
& Shapiro LLP, Los Angeles, California, Attorneys for Defendant.




SLIGHTS, Vice Chancellor
      A dispute over the management of a Delaware limited liability company has

sparked allegations of conspiracy, forged documents and perjured testimony. The

company, nominal defendant, LA Metropolis Condo I, LLC (“LAMC” or the

“Company”), was formed to raise investment capital under a federal government

program whereby the government offers favorable immigration treatment in

exchange for qualified foreign investments in new commercial enterprises in the

United States. The members of the Company are two hundred Chinese nationals

who collectively contributed $100 million to be invested in a construction loan for

the development of residential and commercial space in downtown Los Angeles.

The loan was extended to Greenland LA Metropolis Development I, LLC (including

its affiliates, collectively, “Greenland”). The plaintiff, A&J Capital, Inc. (“A&J” or

“Plaintiff”), was engaged to serve as Class B Manager of the Company in exchange

for a management fee. It is alleged that Greenland became displeased with A&J and

then colluded with certain members of the Company to trump up reasons to have

A&J removed as manager. That removal occurred in March 2018.

      The Company’s operating agreement and the management agreement by

which A&J was engaged both provide that the Class B Manager may be removed

only for “cause.” In its complaint, A&J alleges that no such cause existed, that

certain members were cajoled by Greenland into voting to remove A&J so that

Greenland could extract concessions from the Company, and that defendant, Law

                                          1
Office of Krug (“Krug” or “Defendant”), acted as the facilitator of the plot

improperly to remove A&J and now occupies the role of Class B Manager without

authority.

      At least as to the management agreement, the “for cause” removal provision

was a protection for which A&J bargained and gave consideration. “For cause”

removal provisions are not aspirational, nor do they allow the principal to remove

the agent on a whimsy and then manufacture “cause” after-the-fact to justify the

removal. Nevertheless, the majority of the members of LAMC, influenced by

Greenland and guided by Krug, apparently viewed their removal rights differently.

As explained in this post-trial Memorandum Opinion, I am satisfied from the

preponderance of the evidence that these members removed A&J without cause and

then formulated after-the-fact explanations for removal that are neither credible nor

adequate under the operative agreements to justify their actions. Accordingly, as

requested, A&J is entitled to declarations pursuant to 6 Del. C. §§ 18-110 and 18-

111 that it was improperly removed as Class B Manager and that it must be reinstated

to that position immediately with all of its rights and obligations under the operative

agreements restored.




                                          2
                                      I. BACKGROUND

         The Court held a two-day trial during which it received over 400 trial exhibits

and heard live testimony from six witnesses. I have drawn the facts from the

stipulations of fact entered in advance of trial, the testimony and exhibits presented

during trial and from reasonable inferences that flow from that evidence.1 To the

extent I have relied upon evidence to which an objection was raised but not resolved

at trial, I will explain the bases for my decision to admit that evidence before I

discuss it.

      A. The Parties and Relevant Non-Parties

         Plaintiff, A&J, is a financial services and advisory firm incorporated and

based in California.2 It is the designated Class B Manager of LAMC and also

manages ten other companies that operate under the EB-5 Immigrant Investor Visa

Program (“EB-5”).3 Qingfu “Frank” Xu is A&J’s founder and President.4 Alex




1
  Citations will be in the following format: “PTO ¶ __” shall refer to stipulated facts in the
pre-trial order; “Trial Tr. __ ([Name])” shall refer to witness testimony from the trial
transcript; “JX__” shall refer to trial exhibits using the JX-based page numbers generated
for trial; “[Name] Dep. __” shall refer to witness testimony from a deposition transcript
lodged with the Court for trial.
2
    PTO ¶ 1; Trial. Tr. 13 (Verba).
3
  PTO ¶ 8; Trial. Tr. 19 (Verba). As explained below, EB-5 is the federal immigration
program that prompted LAMC’s creation and defined its purpose.
4
    PTO ¶ 8.

                                              3
Verba is A&J’s Senior Vice President and in charge of LAMC’s day-to-day

operations.5

         Defendant, Krug, is a single-person, unincorporated law firm based in

California that is operated by James Krug.6       Krug was appointed as the interim

Class B Manager following A&J’s purported removal.7

         Nominal Defendant, LAMC, is a Delaware LLC principally based in

California that formed in April 2014 to raise immigrant investor capital under the

EB-5 visa program.8 As noted, the investment capital was used to provide a

$100 million construction loan to Greenland for the development of the first phase

of a multi-phase real estate project.9

         Non-party, Greenland, is a Delaware LLC and an affiliate of one of the largest

state-owned real estate developers in China.10         Greenland was in charge of

developing a 38-story residential tower in downtown Los Angeles (the “Project”)




5
    Trial. Tr. 13, 90 (Verba), 236 (Xu).
6
    PTO ¶ 2.
7
    PTO ¶ 25.
8
    PTO ¶¶ 3, 4, 6.
9
    PTO ¶ 7.
10
     JX 12-0022.

                                            4
and received the EB-5 construction loan from the Company to fund the

development.11

           Non-party, Henry Global Consulting Group (“Henry Global”), is a Chinese

company that solicits investments for EB-5 projects and was responsible for securing

investments in the Company.12 Henry Global is a strategic partner of A&J and is

involved with each of the EB-5 companies managed by A&J.13 Henry Global’s

owner’s sister is married to Mr. Xu, A&J’s founder and President.14

      B. The Company and the Project

           In 1990, Congress enacted EB-5 to permit foreign nationals to become lawful

permanent residents of the United States (or “green card” holders) by making a

threshold investment in a “new commercial enterprise” (“NCE”) that creates or

preserves at least ten jobs for U.S. workers.15 In addition to meeting numerous

requirements imposed by EB-5 regulations, the foreign national must serve as

limited partner of the NCE or as an investor in an entity that makes a loan to a NCE.16



11
     PTO ¶ 7; JX 12-0048.
12
     Trial Tr. 20 (Verba).
13
     PTO ¶ 8.
14
     Id.
15
     PTO ¶ 4.
16
     PTO ¶ 5.

                                            5
The foreign national’s investment must be maintained in the NCE and must remain

“at risk” while the United States Citizenship and Immigration Service (“USCIS”)

processes the application for permanent residency, a process that can take as long as

ten years.17

           In late 2013, Mr. Xu was introduced to Ifei Chang, then-CEO of Greenland

USA, to discuss an EB-5 investment in the Project.18 When Ms. Chang expressed

interest, Mr. Xu introduced her to A&J’s strategic partner, Henry Global.19 By late

summer of 2014, Greenland, Henry Global and A&J had agreed to structure the EB-

5 investment as a Delaware LLC that would extend a $100 million construction loan

to Greenland with a 2.2% rate of return to mature after five years.20 As Henry Global

prepared to market the investment to Chinese citizens, Greenland named Home

Paradise Investment Center, LLC (“Home Paradise”) to be the “Regional Center”




17
  PTO ¶ 4. To comply with EB-5 regulations, the investors’ capital must remain in a state
where there is a risk of loss and potential for gain. See USCIS Policy Manual 0.2(A)(2),
https://www.uscis.gov/policymanual/HTML/PolicyManual-Volume6-PartG-
Chapter2.html.
18
     Trial. Tr. 233 (Xu).
19
     Id.
20
     Trial Tr. 21–23 (Verba), 233 (Xu).

                                           6
for the Project.21 It also named Urban Harmony, a wholly owned subsidiary of Home

Paradise, as the Company’s Class A Manager.22

      C. The Disclosure Document and Agreements

         Four documents are particularly important in determining the validity of

A&J’s removal: the Private Placement Memorandum (“PPM”) (a disclosure

document from Greenland to potential investors),23 the Operating Agreement

(a contract between Urban Harmony and the investors),24 the Management

Agreement (a contract between the Company, A&J and the investors)25 and the

Distribution Services Agreement (“DSA”) (a contract between the Company and

Henry Global).26




21
  Trial Tr. 22 (Verba). The Regional Center is in charge of the investment offering and
assists investors in providing information to USCIS regarding the NCE’s job creations and
expenditures of funds so that USCIS can ensure compliance with EB-5 rules and
regulations before processing the investors’ residency petitions. Trial Tr. 27 (Verba);
JX12-0043.
22
  Trial Tr. 21 (Verba). As explained below, the Class A Manager was to ensure
compliance with immigration rules and regulations while the Class B Manager was to
manage the day-to-day operations of the Company.
23
     JX 12.
24
     JX 10.
25
     JX 8.
26
     JX 16.

                                           7
           1. The PPM

           On July 11, 2014, Henry Global and Home Paradise issued a PPM to

prospective EB-5 investors that described the Project and the terms of the investment

offering.27 The PPM explains that upon payment of a $500,000 “Subscription Price”

and a $45,000 “Administration Fee,” each EB-5 investor will receive a “Class B

Unit” and will become a “Class B Member of the Company” (a “Member”).28 By

the terms of the offering, Class B Members together own 100% of the Class B

membership interests in the Company.29

           The $100 million loan funded by the Members’ Subscription Price bears an

interest rate of 2.2% with 1.8% payable in cash and 0.4% accrued annually. 30 The

PPM discloses that Members can expect to receive 1.0% total interest on the loan

(or 0.2% per year payable in five years at the loan’s maturity date).31 Given the low

interest return, the PPM makes clear that the primary benefit of the Members’

investment is participation in the EB-5 program and resulting reward of permanent



27
     JX 12.
28
   JX 12-0003–04. The Class A Manager, Urban Harmony, is the only Class A Member
and holds one Class A Unit of the Company, which “entitles the Class A Member to no
rights except for the right to vote on replacement of Managers.” JX 10-0003.
29
     JX 12-0004.
30
     JX 12-0027.
31
     Id.

                                           8
residency in the United States.32 In this regard, the PPM states that “the Loan may

not be prepaid prior to the Maturity Date unless (i) all Class B Members receive final

adjudication of their respective Form I-829 Petition . . . and (ii) no rights or economic

interests of any Class B Member will otherwise be adversely affected.”33

         The PPM contemplates that a Class A Manager and Class B Manager will

administer the Company.34 Although the PPM states that the Class B Manager will

be elected by majority vote of the Class B Members, it presupposes that A&J will

be appointed as Class B Manager and lists A&J’s contact information.35 The PPM

also advises investors that the Class A and Class B Managers may be removed only




32
  JX 12-0005 (“The Offering has been structured with the intent that each Class B Member,
by subscribing for a Class B Unit and becoming a member of the Company, will have made
an investment that qualifies as the investment component required for an I-526 Immigrant
Petition by Alien Entrepreneur (“I-526 Petition”) that entitles the Class B Member to seek
permanent United States residency and, ultimately, to apply for U.S. citizenship . . . .”)
(emphasis in original); JX 12-0026 (“Subscriber Investment Objective: To provide
financing for the Project in the form of a loan (i.e., the Loan) to Developer in the form and
manner allowing for an investment in the Company to be a “qualifying investment” under
the EB-5 Program.”) (emphasis in original).
33
  JX 12-0027. The I-829 application shows that the NCE has created qualified jobs. Trial
Tr. 85 (Verba).
34
  JX 12-0002, 31. In addition to Class A and Class B Managers, the PPM provides for the
services of “oversea/offshore finders and agents to seek potential investors in the Company
(each a “Program Locator”) and document processors to process immigration paperwork
and assist[] with their immigration paperwork for those investors (each, a
“Processor”) . . . .” JX 12-0035 (emphasis in original).
35
     JX 12-0032–33.

                                             9
“by majority vote of the Class B Members for gross negligence, intentional

misconduct, fraud or deceit.”36

           As disclosed in the PPM, each person or entity that performs a role described

in the PPM—Class A Manager, Class B Manager, Program Locator and Processor—

is to be paid a fee for their services. The Class A Manger is to receive a management

fee of $4,000 per Class B Member plus 0.1% per year of the outstanding loan

balance.37 The Class B Manger is to receive 0.4% per year of the outstanding loan

amount.38 There is no explicit fee disclosed for the Program Locator and Processor,

but the PPM states “that the Company may pay a fee to compensate firms and

individuals for those [Program Locator and Processor] services.”39

           The PPM also discloses the permitted and prohibited sources of payment for

so-called Manager Fees:

           All of the Administration Fees are paid to Program Locators and
           Processors for capital raising and document processing and to the
           Class A Manager and Regional Center as payment for their fees . . . .
           None of such fees shall be paid out of the Subscription Price or
           investment in the Membership Interests of the Company. 40


36
     JX 12-0032, 35.
37
     JX 12-0032.
38
     JX 12-0034.
39
     JX 12-0035.
40
     Id.

                                             10
         ....
         The Company will pay out of the Administration Fee and interest
         income all ordinary administrative and operating expenses . . . as well
         as payments to Managers and other third party service providers for
         servicing the Loan, assisting with the Offering, and providing
         immigration services to the Company, Subscribers, and Class B
         Members.41
         2. The Operating Agreement

         As previewed in the PPM, the duties of the Class A and Class B Mangers are

set forth in an Operating Agreement that became effective on the same day the PPM

was issued.42 Under Section 5.3(d)(i) of the Operating Agreement, the Class A

Manager is responsible for maintaining the Company’s compliance with USCIS

rules and regulations and communicating with USCIS about those matters.43 Under

Section 5.3(d)(ii), the Class B Manager is responsible for the day-to-day

administration of the Company, which includes, among other responsibilities,

managing investment of Company funds, negotiating, amending and/or




41
  JX 12-0042. The PPM also explicitly prohibits the Class A Manager’s fee from being
paid out of the Subscription Price (JX 12-0032 (“None of such fees will be paid from the
Subscription Price, but may be paid from the Administration Fee paid by a Class B
Member.”)), and provides that the Class B Manager’s fee will be “paid directly by the
Company via interest proceeds” (JX 12-0034).
42
     PTO ¶ 13; Trial Tr. 28, 60–61 (Verba).
43
     JX 10-0014.

                                              11
supplementing the terms of any loans made by the Company and entering into any

agreement deemed appropriate for any beneficial purpose of the Company.44

         The appointment and removal of the Class B Manager is governed by

Section 4.8 of the Operating Agreement, which provides:

         The Class B Members, by Majority Vote,45 shall have the sole and
         exclusive right to approve or disapprove of the following . . . f) Subject
         to 5.3, appointment, reappointment and removal as applicable of any
         Manager.46

Section 5.3, in turn, permits the Class B Members to remove the Class A and Class B

Managers only for “gross negligence, intentional misconduct, fraud or deceit, as

more fully set forth in the Management Agreement.”47

         3. The Management Agreement

         On or about the same day the Operating Agreement became effective, the

Company, A&J and the Class B Members entered a Management Agreement that

states more specifically the terms by which A&J would serve as the Class B Manager




44
     JX 10-0015.
45
   The Operating Agreement defines “Majority Vote” as “Class B Members who, at the
time in question, have Percentage Interests aggregating more than fifty percent (50%) of
all Percentage Interests held by all Class B Members.” JX 10-0004.
46
     JX 10-0010–11.
47
     JX 10-0014.

                                            12
of the Company.48 The Management Agreement reiterates previous disclosures that

A&J would receive an annual management fee equal to 0.4% of the outstanding loan.

Section 6(a) of the Management Agreement, however, provides that the Members

and A&J may agree to modify A&J’s compensation: “The Management Fee shall

from time to time be reviewed and modified as may be mutually agreed upon by the

Company and the Class B Manager, subject to any approval rights of the Members

pursuant to Section 4.8 and 5.11 of the Operating Agreement.”49

      Section 12(b) of the Management Agreement repeats the removal standard

stated in the PPM and Operating Agreement:

      The Class B Manager may be removed by Majority Vote (as defined in
      the Operating Agreement) of the Class B Members for gross
      negligence, intentional misconduct, fraud or deceit; provided that in
      any of such events as specified in this Section 12(b), without limiting
      any of their respective rights and remedies, the Members shall be

48
   PTO ¶ 15; Trial Tr. 28, 60–61 (Verba). The Class B Members joined the Management
Agreement by entering a Joinder Agreement executed on the same day they made their
investment in the Company. Trial Tr. 60–61 (Verba). The Management Agreement
defines “Joined Members” to be “[t]hose persons . . . who have joined as a party to this
Agreement . . . by entering into a Joinder Agreement . . . and whose details are contained
in each respective Joinder Agreement,” and “Joinder Agreement” is defined as “the Joinder
Agreement to this [Management] Agreement in the form as attached hereto.” JX 8-0002–
03.
49
  JX 8-0006. Section 4.8 of the Operating Agreement states that “each Class B Member
may take part in the management of the Company by (a) exercising that Class B Member’s
voting rights as set forth in this Agreement . . . .” JX 10-0010. Section 5.11 of the
Operating Agreement states that “Each Manager shall be entitled to remuneration for
services provided to the Company and other benefits in accordance with the terms hereof
and the Management Agreement, provided such agreement shall have been approved by
the Members in accordance with Section 4.8 hereof . . . .” JX 10-0019.

                                           13
         entitled to exercise their respective powers under the Operating
         Agreement to appoint a new Class B Manager and to cause the
         Company to issue written notice of termination to the Class B Manager
         hereunder.50

         4. The DSA

         In August 2014, the Company executed a Distributor Services Agreement that

names Henry Global as a “Distributor” responsible for recruiting EB-5 investors

from China.51 Under the DSA, Henry Global agrees to

         (i) comply with and/or assist EB-5 Investors with the compliance of
         information requests of all competent authorities regarding Distributor
         and/or EB-5 investors, (ii) liaise with and/or procure consents from EB-
         5 Investors in relation to the Project, and (iii) provide other reasonable
         incidental assistance to the Lender, Borrower or EB-5 Investors.52
In exchange for these services, the Company agrees to pay Henry Global $41,000

from the proceeds of each investor’s Administration Fee, 1.3% of the outstanding

loan amount on a calendar quarter basis and 1% of the outstanding loan amount at

maturity.53




50
     JX 8-0010.
51
     JX 16.
52
     JX 16-0002.
53
  Id. On November 9, 2015, the DSA was terminated (JX 23) and a new, substantially
identical, DSA was executed with a different Henry Global entity (JX 24).

                                            14
         In sum, the agreements allocate the entities’ and investors’ shares of the 2.2%

interest on the loan as follows: 0.2% per year to the Class B Members;54 0.4% per

year to the Class B Manager;55 0.1% per year to the Class A Manager;56 and 1.5%

per year to Henry Global.57            Under the same agreements, of the $45,000

Administration Fee, $4,000 is allocated to the Class A Manager 58 and $41,000 is

allocated to Henry Global.59

      D. The Company’s Financial Statements and the Resignation of the Class A
         Manager

         The loan to Greenland was executed on August 28, 2014.60 For each fiscal

year of the loan, A&J directed an accounting firm to review the Company’s

unaudited financial statements.61 From 2014 through 2016, A&J sent the written

product of the accounting firm’s reviews and the firm’s notes to Henry Global for




54
     JX 12-0027.
55
     JX 12-0034, JX 8-0006.
56
     JX 12-0032.
57
     JX 16-0002.
58
     JX 12-0032.
59
     JX 16-0002.
60
     JX 14.
61
     Trial Tr. 43–44, 46 (Verba); JX 20, JX 32, JX 36.

                                              15
dissemination to the Members.62 The balance sheet and statement of cash flows

always included line item payments to Henry Global and a “related party.”63 In

addition to explaining that the “related party” is Urban Harmony, which receives a

portion of the Administration Fee, the notes state that the Company is required to

pay Henry Global “1.3% of the outstanding Note amount on a calendar quarter basis

upon receipt of payment from the Developer and 1% of the outstanding Note amount

during the term of the Note upon receipt of payment from the Developer at the

Maturity . . . of the Note.”64 Although Henry Global distributed copies of the

financial statements to the Members per A&J’s direction, it apparently did not

distribute the pages of notes that referenced the payments to Henry Global.65

         In September 2017, the U.S. Securities and Exchange Commission brought

an enforcement action against the principal of Home Paradise, his wife and several



62
     Trial Tr. 46–47 (Verba).
63
     See, e.g., JX 32-004, JX 32-0007.
64
     See, e.g., JX 32-0011.
65
   Trial Tr. 297–303 (Wang). Zhu Wang, one of two Members to appear at trial, testified
that she did not receive the 2015 financial statements from Henry Global until 2017, but
she did not suggest that statements for the remaining years were untimely. Trial Tr. 297
(Wang). She also testified that she did not receive pages eight and nine of the 2015
statements or page nine of the 2016 statements. Trial Tr. 298–303 (Wang); see also JX 30,
JX 38 (financial statements that Ms. Wang received from Henry Global). Kangni Sun, the
other Member to appear, similarly testified that she did not receive the last pages of the
2015 and 2016 financial statements. Trial Tr. 337–38 (Sun); see also JX 31, JX 39
(financial statements that Ms. Sun received from Henry Global).

                                           16
of the principal’s companies, including Home Paradise.66 A&J notified the Class B

Members of the suit and, soon after, Urban Harmony (a subsidiary of Home

Paradise) resigned from its role as Class A Manager.67 A&J was concerned that the

suit may also lead to Home Paradise’s termination as the Regional Center.68 Fearing

the potential negative impact of Home Paradise’s separation from LAMC on the

Members’ pending immigration petitions, A&J sought to engage more directly with

investors and provide assurances of their EB-5 status.69 As part of this effort, A&J

sent the 2017 financial reviews with the attached notes directly to the Members

instead of relying on Henry Global to distribute them.70 A&J did not receive any

inquiries from the Members regarding the financial statements or the payments to

Henry Global.71




66
  PTO ¶ 19. The suit alleged that the couple had defrauded EB-5 investors in two projects
unrelated to the Company or the Project. Id.
67
     Id. The Company did not name a replacement Class A Manager. Id.
68
     Trial Tr. 47 (Verba).
69
     Id.
70
     Trial Tr. 46–47 (Verba); JX 224.
71
     Trial Tr. 50 (Verba), 315–316 (Wang), 357 (Sun).

                                            17
      E. The Events Leading to A&J’s Removal as Manager

         Once the Project was substantially completed, funds from the sale of

individual condominium units were released to an account in Greenland’s name for

the benefit of the Company (the “Pledge Account”).72 Greenland and the Company

entered a pledge agreement to ensure that Greenland would not use the money in the

Pledge Account without A&J’s approval or for purposes other than those permitted

by the loan agreement.73 Greenland, however, considered the proceeds from the

condominium sales to belong to it as borrower since it had not yet paid those funds

to the Company.74 It became frustrated over time that the sales proceeds were

essentially locked up in escrow within the Pledge Account and that the funds could

not be deployed either to pay down the loan or to advance other Greenland interests.

To make matters worse from its perspective, Greenland had to pay interest to the

Company on those funds since they were not being committed to pay down the

loan.75




72
     Trial Tr. 64–65 (Verba).
73
     Trial Tr. 64 (Verba).
74
  Wu Dep. 34. Chao Wu is an Executive Vice President of Greenland U.S.A. and the
General Manager of Greenland’s Los Angeles and San Francisco Offices. Id. 12.
75
     Trial Tr. 65–66 (Verba).

                                        18
         Around May or June 2017, Greenland’s CFO, Jian Zhang, approached Mr. Xu

with an offer to repay the loan before its maturity date, with the implicit

understanding that freed capital could be redeployed as a loan to fund another

Greenland project.76 Mr. Xu pointed out that the money in the Pledge Account, then

$55 million, was growing quickly and could exceed the principal of the loan by the

end of the year, meaning the Members’ investment would no longer be “at risk” as

required by EB-5 regulations.77 Although the loan agreement explicitly prohibited

prepayment, A&J and Greenland developed a prepayment plan to avoid the potential

overflow of the Pledge Account.78

         In September 2017, A&J provided the first drafts of amendments to the loan

agreement, which noted that “Borrower has requested the right to prepay the Loan

in accordance with certain conditions, as more fully set forth in the Note.”79 On

October 19, 2017, Greenland provided counter-drafts that made certain changes but




76
     Trial Tr. 67 (Verba), 235 (Xu); Zhang Dep. 26, 40–41.
77
  Trial Tr. 67, 106 (Verba), 235 (Xu). The concern was that once Greenland had reserved
enough funds to meet or exceed the principal amount of the loan, the loan could be deemed
paid in full and the Members’ investments could be deemed no longer “at risk.”
78
     Trial Tr. 69 (Verba).
79
     JX 50-0003.

                                             19
did not modify the “Borrower has requested . . .” language.80               The Fourth

Amendment to the Loan Agreement memorialized the final prepayment proposal.81

           As part of the prepayment plan, A&J and Greenland negotiated a $1 million

prepayment fee to A&J.82 A&J believed it had engaged in substantial additional

work prior to the negotiations for prepayment as a result of Greenland’s repeated

changes to the Project’s budget and the process for draw requests.83 A&J also

maintained that additional compensation was warranted for its participation in

prepayment negotiations and the pending redeployment process.84 It estimated that

redeployment could take up to two years and that, if prepayment occurred, it would

forego $1.6 million in management fees that it would otherwise receive by the

maturity of the loan.85 Given that prepayment of the loan would allow Greenland to




80
     JX 53.
81
     JX 50.
82
     Trial Tr. 87 (Verba).
83
     Id.
84
     Id.
85
  Trial Tr. 69–73, 76–77, 86–87 (Verba). If the loan were prepaid four years before its
maturity date, A&J would lose out on annual compensation of $400,000 per year or 0.4%
multiplied by the outstanding loan amount. Trial Tr. 72–73 (Verba). A&J expected that it
would take two to three months after the prepayment to identify a new investment
opportunity, three to four months to negotiate the terms of the new loan, and 18 to 24
months to reach full deployment in the case of another construction loan. Trial Tr. 76–77
(Verba). A&J would not receive full compensation on the new loan until the full amount
                                           20
keep $8 to $9 million in unpaid interest, Greenland agreed to pay A&J directly so

that Members would be unaffected by the prepayment fee.86 Of the $1 million fee,

$200,000 would go to the Company.87 The remaining $800,000 would go to A&J

for:

           time and expense incurred to date in amending the Loan Documents,
           underwriting and negotiating closing documents in connection with the
           Senior Loan, research and analysis into matters including EB-5
           Program Laws compliance and securities compliance for Lender
           investors in connection with prepayment of the Loan, and processing,
           underwriting, closing and administration of any replacement
           investment using prepaid amounts of Loan principal required by EB-5
           Program Laws[.]88

           A&J advised the Members of the prepayment proposal in a memorandum

dated October 26, 2017, which explained that prepayment was necessary to “cure

[a] potential immigration violation” and “salvage the immigration status of most if

not all of the Class B Members.”89 The following day, A&J presented the proposed

plan for the Members’ approval with a Notice to Class B Members and Request for




of the loan was disbursed. Trial Tr. 78 (Verba). Thus, A&J concluded that repayment of
the loan would likely set back its compensation for at least two years.
86
     Trial Tr. 65–66 (Verba), 235 (Xu); Zhang Dep. 56.
87
     JX 50-0023–24.
88
     Id.
89
     JX 54.

                                            21
Consent to Prepayment (the “Prepayment Notice”).90 The Prepayment Notice

explained that A&J requested $800,000 from Greenland (not the Members) “for

services rendered in connection with the Prepayment, including, without limitation:

               Negotiating with the Borrower the terms of the Fourth Loan
                Amendment;
               Negotiating prior amendments to the Loan Agreement and other
                ancillary documentation related thereto;
               Negotiating inter-creditor terms with the secured lender;
               Preparing documentation and conducting research with respect
                to preserving the collateral securing the Loan for the benefit of
                the Class B Members;
               Assisting developer to organize the construction supporting
                documents and related costs categories to comply with the
                regulation requirements of USCIS and US security laws;
               Coordinating execution of legal documents related to the
                Company;
               Continued oversight of the Company and investment
                management during the interim period between repayment of the
                loan; and
               Identifying opportunities for redeployment of capital.”91

The Prepayment Notice does not address the anticipated length of time required for

redeployment of the Company’s capital or the $1.6 million in lost management fees

as a basis to justify the prepayment fee. In addition to explaining the terms of the

prepayment plan, the Prepayment Notice solicited the Members’ approval and

disclosed that A&J would consider a Member’s abstention from voting as a vote in


90
     JX 56.
91
     JX 56-0002.

                                            22
favor of the prepayment plan.92 A&J hoped that this structure would expedite the

implementation of the prepayment plan given the concern that the Pledge Account

would soon exceed the Members’ investments.93

         Before the voting deadline of November 30, 2017, Greenland became

concerned that A&J would not commit the redeployed investment funds to

Greenland on favorable terms once the original loan was repaid.94 With these

concerns in mind, Greenland’s support for the prepayment plan evaporated. Without

A&J’s knowledge, Greenland contacted certain Members of the Company directly

and advised them that A&J was pushing for prepayment of the loan while Greenland

opposed it.95      Ultimately, 135 Members returned votes rejecting the proposed

prepayment.96 Of those 135 Members, ten are employees of Greenland or have

family members who are employees of Greenland.97 And, as among the 135 no




92
     JX 56-0004.
93
     Trial Tr. 106 (Verba).
94
  Wu Dep. 85. Mr. Wu testified that he believed A&J sought repayment to then negotiate
an increased interest rate on subsequent projects financed by the reinvested money. Id.
95
     Wu Dep. 44–45, 85; JX 106, JX 107, JX 116–17; Trial Tr. 109 (Verba).
96
     JX 280.
97
  Pl.’s Post-Trial Opening Br. (“POB”) (D.I. 169), Ex. 1 (D.I. 170) (Revised
Demonstrative 2).

                                            23
votes, emails transmitting 102 of those votes were copied to Liming Wang, the

husband of Member Zhu Wang.98

         On November 20, 2017, Krug, who had previously been retained by certain

Members to perform an analysis of the at-risk nature of the Pledge Account funds,99

sent two demand letters to A&J opposing the prepayment plan and requesting a list

of Members.100 Neither letter mentioned the prepayment fee. The Company rejected

Krug’s demand for the Member list and neither Krug nor any Member elected to

pursue an action to enforce inspection rights.101




98
   Trial Tr. 469 (Krug); JX 278–80. Zhu Wang testified that the email address
ldgytwh@qq.com does not belong to her husband, but she could not recall his email
address. Trial Tr. 319, 324 (Wang). Ms. Sun, whose husband is the director of technology
for Greenland, testified during deposition that the email did belong to Liming Wang but
recanted that testimony during trial. Trial Tr. 351–52 (Sun); Sun Dep. 37–38. Neither Zhu
Wang nor Ms. Sun proved to be credible trial witnesses, as revealed in their demeanor and
the substance of their testimony, and this is but one illustration of testimony that simply
was not believable. A&J has moved to strike the Zhu Wang and Sun trial testimony as
patently false and the product of improper witness coaching. POB 29 n.16. That motion
is denied. As for the substantive question of whether Liming Wang was copied on the
transmittal emails at issue, the credible evidence reveals that he was. From that evidence,
I am satisfied that Liming Wang facilitated if not encouraged the vast majority of the no
votes from Members on the prepayment proposal.
99
     Trial Tr. 435 (Krug).
100
      JX 74, JX 75.
101
      JX 93; Krug Dep. 63.

                                            24
      F. Krug Purports to Remove and Replace A&J on Behalf of the Members

         On December 8, 2017, after the prepayment plan had been rejected, A&J and

Henry Global held a meeting in Beijing with the Members.102 The attendees did not

discuss the prepayment fee, but they did discuss concerns regarding the resignation

of Urban Harmony as well as prepayment of the loan and redeployment of the

Members’ investment.103 Notwithstanding the evidence that Greenland had initiated

the prepayment discussions, one attendee—Liming Wang—complained that A&J

had requested prepayment of the loan (apparently to advance its own interests) and

criticized the structure of the vote on the prepayment plan.104 After the meeting,

Greenland contacted A&J and the two agreed to recommend a new proposal that

would allow Greenland to cash out $55 million of its equity, thereby reducing the

collateral of the loan and providing funds that Greenland could freely use for other

projects.105 The new proposal did not include a prepayment fee.106




102
      Trial Tr. 110 (Verba). Greenland did not attend the meeting. Id.
103
      Trial Tr. 110–11 (Verba).
104
      Trial Tr. 113–14 (Verba).
105
      Trial Tr. 116 (Verba).
106
      Trial Tr. 117 (Verba).

                                              25
            A&J notified the Members of the new proposal and structured the vote so that

only votes in favor of the plan counted as affirmative votes.107 Roughly a dozen

Members delivered votes opposing the new proposal, but during the voting period,

91 Members emailed the Company asking A&J to cancel the vote and release

$15.08 million to Greenland unconditionally.108 Of these emails, 75 were copied to

Liming Wang.109

            On or about February 26, 2018, Krug drafted a Notice to Class B Members

and Request for Vote and a Notice of Election (the “Removal Ballot”).110 The

Members were asked to vote on the following proposals: “Remove A&J Capital

Investment, Inc. as the Class B Manger? Yes. No.” and “Elect Law Office of Krug

as the interim Class B Manager? Yes. No.”111 The Removal Ballot did not identify

a basis for removal, either in any prefatory statement or in the solicitation, but it did

note the Members’ rights to remove the Class B Manager under Sections 5.3(c)(ii)

and 12 of the Operating and Management Agreements, respectively.112                 The



107
      Trial Tr. 116–17 (Verba).
108
      Trial Tr. 117–18 (Verba).
109
      JX 278–80.
110
      Trial Tr. 467–68 (Krug); Krug Dep. 126–27.
111
      See, e.g., JX 321.
112
      Id.

                                             26
Removal Ballot also instructed Members to return their votes via email to Krug and

to copy Liming Wang.113 Krug sent the Removal Ballot to Liming Wang, who, as

liaison between the Members and Krug, forwarded the ballots to Members.114 Krug

received 105 emails with votes to remove A&J and appoint the Law Office of Krug

as interim manager.115 Of the 105 Members who voted to remove A&J, 11 are

employees of Greenland or have family members who are employed by

Greenland.116

            On March 14, 2018, A&J received written notice that it had been removed as

Class B Manager and replaced by Krug (the “Removal Notice”).117 The Removal

Notice specifically states that “[a] majority of the Class B members have, in writing,

voted to remove A & J [] as the Class B Manager,” but it does not identify a basis




113
      Id.
114
   Trial Tr. 455, 471, 474 (Krug). Liming Wang did not appear for trial and it is not clear
from other evidence the extent to which he had direct communications with Members
regarding the Removal Ballot. It is unfortunate that Mr. Wang’s testimony was not
presented to the Court given his critical role in transmitting Removal Ballots to and from
Members and his apparently close association with Krug, a party to the case.
115
    Trial Tr. 471–72 (Krug). As explained below, A&J presented the testimony of a
document authentication expert to raise questions regarding the authenticity of several of
the Removal Ballots, some of which, on their face, appeared either to be altered or to
contain signatures copied and pasted from other documents.
116
      POB, Ex. 1.
117
      JX 141.

                                            27
for removal or the details of the Class B Member vote effectuating the removal.118

Two weeks after sending the Removal Notice to A&J, and again on April 2 and April

3, 2018, Krug sent notices confirming the results of the removal vote to the email

addresses from which Krug had received votes in favor of removing A&J.119 He did

not receive any replies questioning the results or his notices.120

      G. Procedural History

            On April 3, 2018, A&J filed its Verified Complaint for Injunctive Relief

pursuant to Sections 18-110 and 18-111 of the Delaware Limited Liability Company

Act seeking a declaration that A&J was improperly removed as Class B Manager of

the Company.121 A&J simultaneously filed a Motion for Order to Maintain Status

Quo and a Motion for Expedited Proceedings. After two hearings, the Court entered

a status quo order on May 9, 2018, providing that A&J would remain as Manager

pending resolution of the action.122 On May 2, 2018, Krug filed its Answer and

Counterclaims. The following day, A&J moved for summary judgment on the

grounds that the Members were required as a matter of law to provide A&J with



118
      Id.
119
      Trial Tr. 475–79 (Krug); JX 174, JX 200, JX 206.
120
      Trial Tr. 475–79 (Krug).
121
      6 Del. C. §§ 18-110 and 18-111.
122
      D.I. 29.

                                             28
notice of their intent to remove the Class B Manager prior to the Member vote, an

explanation of the grounds for removal and an opportunity to respond to the notice.

On July 18, 2018, after oral argument, the Court denied summary judgment upon

holding that neither Delaware law nor the Company’s agreements require pre-

removal notice.123 Expedited discovery followed. Trial proceedings concluded on

October 30, 2018, and the matter was submitted for decision that day.

                                     II. ANALYSIS

         A&J initiated this action under 6 Del. C. § 18-110, which provides, in part:

         Upon application of any member or manager, the Court of Chancery
         may hear and determine the validity of any . . . election, appointment,
         removal . . . of a manager of a limited liability company, and the right
         of any person to become or continue to be a manager of a limited
         liability company, and, in case the right to serve as a manager is claimed
         by more than 1 person, may determine the person or persons entitled to
         serve as managers; and to that end make such order or decree in any
         such case as may be just and proper.

A&J seeks a declaration that its removal by an improper and unsubstantiated vote

and its replacement as Class B Manager by Krug are invalid. In response, Krug asks

the Court to declare that Krug was properly and effectively appointed Class B

Manager and that A&J has no authority to continue to act in that capacity. Krug




123
      D.I. 110.

                                            29
further requests that A&J immediately tender possession and control of all the

Company’s assets, property, documents, books, records and accounts to Krug.124

      A. The Authenticity of the Ballots

         The parties devoted significant briefing and oral argument to A&J’s challenge

regarding the authenticity of the Removal Ballots (and, by extension, the legitimacy

of the underlying votes). To be sure, the process by which removal purportedly

occurred leaves much to the imagination. The Removal Ballot does not provide any

basis for removal, or even state that removal is for cause as defined in the operative

agreements. Nor does it provide for Members to indicate their physical address or

any other means of identification beyond a signature line. Since Krug relied on

Liming Wang to transmit the Removal Ballot to the Members, and Liming Wang

did not testify at trial, the Court has no basis to discern how the Removal Ballots

were distributed, what, if anything, the Members were told about the bases for

removal or even whether the Members were asked to remove A&J for cause. The

testimony of Zhu Wang and Ms. Sun fell far short of filling these information

gaps.125




124
    In its Answer and Counterclaim, Krug cited Sections 18-100 and 18-111, but I assume
this was a scrivener’s error. Def.’s Answer and Countercl. ¶ 1.
125
   Ms. Sun testified that Liming Wang did not tell her anything about the reasons for
removing A&J and that she did not receive any documents explaining the reasons. Trial
Tr. 356 (Sun). Neither Zhu Wang nor Ms. Sun recalled whether they forwarded the
                                           30
         The parties debate whether the signatures on several of the Removal Ballots

are real and to whom they belong.126 A&J alleges that at least 25 email addresses

used to send Ballots to Krug and 22 signatures on the Removal Ballots do not match

addresses and signatures in Company records. Other Removal Ballots contain exact

copies of signatures from other known documents, suggesting that someone copied

and pasted the signatures onto the Removal Ballots.127 Casting a shadow over all of

this is A&J’s allegation that Greenland, supported by a block of Members who are

Greenland employees or related to Greenland employees, improperly influenced the

removal vote.

         Although much ink has been spilled and much breath has been expelled to

proffer and debunk A&J’s forgery and conspiracy evidence, I need not go down that

craggy path to resolve this dispute. If Krug cannot establish that cause for removal

existed, including whether Members knew the cause for removal at the time they

cast their votes, then the process by which removal occurred, and the question of




Removal Ballot to other Members or discussed the reasons for removal with other
Members. Trial Tr. 322–23 (Wang), 356 (Sun).
126
    As explained below, the validity of A&J’s removal turns on facts other than the
authenticity of the Removal Ballots. Accordingly, I do not rely on the testimony of
Plaintiff’s handwriting expert, Ruth Brayer, and I deny Plaintiff’s Motion in Limine to
Exclude Challenged Ballots and Defendant’s Motion in Limine to Preclude Testimony of
Brayer as moot. See D.I. 112 and D.I. 115.
127
      See JX 321, JX 322.

                                          31
whether the Ballots are authentic and valid, are irrelevant.128 For reasons explained

below, I find by a preponderance of evidence that Krug’s supposed bases to remove

A&J do not rise to the standards for removal set by the Operating and Management

Agreements. Accordingly, I decline to address the claims of forgery or collusion

between certain Members and Greenland, and also decline to decide whether the


128
   At the conclusion of oral argument on A&J’s motion for summary judgment, I explained
that while Krug could supplement his for-cause basis for removal with additional evidence
or causes for termination discovered after removal, he still was obliged to demonstrate that
A&J had engaged in conduct, or failed to engage in conduct, at the time of removal that
would satisfy the standards for removal as laid out in the operative agreements. See A&J
Capital, Inc. v. Law Office of Krug, C.A. No. 2018-0240-JRS, at 44 (Del. Ch. July 18,
2018) (TRANSCRIPT). Stated differently, Krug cannot justify removal by searching for
grounds after-the-fact. In Davenport Group MG, L.P. v. Strategic Investment Partners,
Inc., then-Vice Chancellor Steele held that post-termination evidence of cause for removal
is not per se irrelevant in an action challenging the removal of a general partner.
Davenport, 685 A.2d 715, 723 (Del. Ch. Jan. 23, 1996). Drawing from principles that have
emerged in our employment law in the context of wrongful termination, the court noted
that an employer is not barred from introducing evidence it discovers post-termination
when defending a claim of wrongful termination. Id. These cases do not hold, however,
that the employer may escape liability for wrongful termination (in a for cause termination
case) even though it did not possess cause at the time of termination and instead relies only
upon after-acquired evidence to justify its actions. See, e.g., McKennon v. Nashville
Banner Pub. Co., 513 U.S. 352, 358 (1995) (“It would not accord with this scheme [of the
ADEA] if after-acquired evidence of wrongdoing that would have resulted in termination
operates, in every instance, to bar all relief for an earlier violation of the Act.”). When
taken out of context, the wording in Davenport that “‘After-acquired’ but factually
undisputed information alone may support the removal of the General Partner” could be
construed to support Defendant’s effort to defend A&J’s removal only with grounds that
were discovered after removal. Davenport, 685 A.2d at 723. But a holding that would
allow removal for any reason unearthed after the fact of removal would circumvent the for-
cause contractual predicate for which A&J bargained. And it would deny the Members of
the opportunity meaningfully to participate in the removal process because, by definition,
their removal votes would not have been informed by the after-acquired evidence.

                                             32
haphazard means by which Krug solicited the removal votes nullifies the results of

the vote.129

      B. The Standards for Removal

         Under the unambiguous terms of the Operating and Management Agreements,

A&J can be removed only for cause, which the agreements define as “gross

negligence, intentional misconduct, fraud or deceit.”130 Proving any one of these

predicates for removal is no easy task.

         “In the civil context, the Delaware Supreme Court has defined gross

negligence as ‘a higher level of negligence representing an extreme departure from

the ordinary standard of care.’”131 “It refers to a decision ‘so grossly off-the-mark

as to amount to reckless indifference or a gross abuse of discretion.’” 132 Stated




129
   Although I have elected not to tackle these issues, I note that much of the dust that has
been kicked up in this dispute would have remained settled had only Krug designed a
system to solicit votes that allowed for more transparency and accountability. Going
forward, the parties would be wise to learn from this unfortunate experience and to
incorporate more formality and precision in their dealings with one another and with
Members.
130
   JX 10-0014, JX 8-0010. See Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins.
Co., 616 A.2d 1192, 1195–96 (Del. 1992) (“When the language of a . . . contract is clear
and unequivocal, a party will be bound by its plain meaning . . . .”).
131
   In re Synutra Int’l, Inc., 2018 WL 705702, at *5 (Del. Ch. Feb. 2, 2018) (ORDER)
(quoting Browne v. Robb, 583 A.2d 949, 953 (Del. 1999)).
132
      Id. (quoting Solash v. Telex Corp., 1988 WL 3587 at *9 (Del. Ch. Jan. 19, 1988)).

                                              33
differently, “[t]o establish gross negligence, a plaintiff must plead and prove that the

defendant was ‘recklessly uninformed’ or acted ‘outside the bounds of reason.’”133

      Our law sets the mark to prove intentional misconduct so that it is similarly

difficult to strike. “The duty to refrain from intentional misconduct is . . . essentially

a subset of or another name for, the duty to act in good faith, where the focus is on

whether the defendant (1) acted intentionally to harm those to whom he owes the

duty or (2) intentionally or consciously ignored his duties, thereby causing harm to

those to whom he owes the duty to refrain from intentional misconduct.”134

      Lastly, “‘fraud’ is defined as ‘an intentional perversion of truth for the purpose

of inducing another in reliance upon it to part with some valuable thing belonging to

him or to surrender a legal right.’”135 To prove fraud, a plaintiff must demonstrate

five elements: (1) a false representation, usually one of fact, made by the defendant;

(2) the defendant’s knowledge or belief that the representation was false, or was

made with reckless indifference to the truth; (3) an intent to induce the plaintiff to

act or refrain from acting; (4) the plaintiff’s action or inaction taken in justifiable


133
   Id. (quoting Albert v. Alex. Brown Mgmt. Servs., Inc., 2005 WL 2130607, at *4 (Del.
Ch. Aug. 26, 2005)).

  Dawson v. Pittco Capital P’rs, L.P., 2012 WL 1564805, at *28 n.303 (Del. Ch. Apr. 30,
134

2012).

135
  Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund, II, L.P., 624 A.2d 1199,
1208 n.16 (Del. 1993) (quoting Black’s Law Dictionary 337 (5th ed. 1983)).

                                           34
reliance upon the representation; and (5) damage as a result of such reliance.136

At common law, “fraud” and “deceit” are interchangeable.137

         Krug argues that the for cause standards set forth in the operative agreements

define standards of conduct only and, therefore, if A&J engaged in conduct that

violated any of the standards, then it may be removed as Class B Manager even if

that conduct was not undertaken for a purpose of causing, or did not cause, harm to

the Company or its Members. I disagree. First, the operative agreements do not

state that the Class B Manager may be removed for grossly negligent or fraudulent

conduct; they state, instead, that removal will be justified, among other reasons, for

“gross negligence” or “fraud.” Second, and more to the point, the contractually

imposed standards of conduct necessarily incorporate an appreciation that the

proscribed conduct must either be harmful or cause harm to justify removal. If there

is no risk of harm to the Company as a result of the Manager’s actions, then there

can be no deviation from the standards of care or conduct contemplated by the

definitions of gross negligence, intentional misconduct, fraud or deceit.138 Third,




136
      Stephenson v. Capano Dev., Inc., 462 A.2d 1069, 1074 (Del. 1983).
137
   Id.; see also Nye Odorless Incinerator Corp. v. Felton, 162 A. 504, 510 (Del. Super.
1931).
138
   Accord, Ramsey v. Georgia S. Univ. Advanced Dev. Ctr., 189 A.3d 1255 (Del. 2018)
(holding that Delaware negligence law incorporates the notion of a foreseeable risk of harm
directly into the determination of whether a defendant owed a duty (as a matter of law) to
                                             35
Krug has not cited any case in support of his construction of the contractual removal

standards that would justify divorcing the proscribed conduct from anticipated or

actual harm caused by the conduct and he does not appear to disagree that the parties

likely incorporated the elements of the standards as commonly known in our law.139

And finally, even if harm (foreseeable or actual) were divorced from the contractual

standards as Krug would have it, as explained below, the preponderance of evidence

does not support the contention that A&J violated any of the standards of conduct in

connection with any of the alleged grounds for removal.

      C. The Preponderance of Evidence Does Not Support Removal for Cause

        Krug points to two series of actions undertaken by A&J that justified its

removal for cause: (i) A&J’s request for the prepayment fee as part of the

prepayment of the loan coupled with the manner by which A&J structured the vote

for approval of the prepayment plan (by stating that abstention would be deemed as

approval); and (ii) the payments authorized by A&J and made to Henry Global.

Krug does not clearly tie these events to any one or more of the particular standards


the plaintiff as opposed to reserving the foreseeability inquiry for the proximate causation
determination).
139
     See, e.g., Def.’s Opening Post-Trial Br. (“DOB”) 10 (D.I. 168) (“None of these
standards [for gross negligence, intentional misconduct, fraud or deceit] are explicitly
defined in the applicable agreements, but they are well-known under Delaware law.”);
A&J Capital, Inc. v. Law Office of Krug, C.A. No. 2018-0240-JRS, at 94 (Del. Ch. Oct. 30,
2018) (TRANSCRIPT) (“[G]ross negligence is what case law defines as gross negligence.
It’s the common understanding of it.”).

                                            36
for removal as stated in the operative agreements but rather contends in general terms

that the identified conduct violates all of the standards.140 He does suggest, however,

that if each act standing alone is not enough to establish cause, then together they

represent misconduct that more than justifies removal.141 For reasons explained

below, here again, I disagree.

         1. A&J’s Request for the Prepayment Fee and Structure of the
            Prepayment Approval Vote Did Not Provide Cause for Removal

         Krug characterizes A&J’s request for a prepayment fee as an “attempt to steal

a substantial amount of money from the Members, under false pretenses . . . .”142

I reject that claim summarily as nothing more than litigation hyperbole.143 In


140
     See, e.g., DOB 11 (asserting generally that A&J’s attempt to steal from the Members
under false pretenses and paying funds to Henry Global while concealing them from
Members exceeds the gross negligence standard); DOB 24 (offering A&J’s failure to
include additional reasons for prepayment in the Prepayment Notice as “another example
of A&J’s deceit”); DOB 29 (“Purposefully misleading the Members to obtain additional,
unearned compensation constitutes gross negligence, intentional misconduct, fraud, and
deceit.”); DOB 30 (“A&J’s wrongful manipulation of the voting process constitutes
independent ‘gross negligence’ and ‘intentional misconduct’ . . . and demonstrates A&J’s
ill intent . . . .”); DOB 43 (offering the conclusion, without analysis, that payments to Henry
Global constituted gross negligence and intentional misconduct).

  A&J Capital, C.A. No. 2018-0240-JRS, at 88–89, 103; DOB 53, 65 (“The totality of
141

A&J’s wrongdoing mandates removal.”).
142
      Def.’s Opening Pre-Trial Br. 11 (D.I. 133).
143
    At the risk of engaging in a superfluous exercise in semantics, the evidence came
nowhere close to proving (by any evidentiary standard) the crime of theft. See Parker v.
State, 2019 WL 180172, at *2 (Del. Jan. 14, 2019) (quoting 11 Del. C. § 841 and explaining
that theft is the taking of the property of another without consent and with the intent to
deprive that person of it or to appropriate it). Not only was the prepayment fee to come
directly from Greenland (who had consented to the fee), the solicitation of approval for the
                                              37
addition to his allegation of attempted theft, Krug claims that three aspects of the

prepayment fee reveal A&J’s fraudulent intent and, together, establish cause for

removal. These arguments merit further consideration.

         First, Krug argues that A&J knowingly lied when it advised Members that the

prepayment fee was for “services rendered in connection with the Prepayment.”144

Krug asserts that each service listed as justification for the fee is unrelated to the

prepayment proposal or already required of A&J under the operative agreements in

exchange for its management fee. For example, Krug alleges that the first service

(“Negotiating with the Borrower the terms of the Fourth Loan Amendment”) is

already required under Section 5.3(d)(ii)(7) of the Operating Agreement, which

mandates that A&J “Negotiate, amend and/or supplement the terms of any loans

made or to be made by the Company to the Developer.” Similarly, Section 5.14 of

the Operating Agreement requires the Class B Manager to “operate the Company in

a manner that is designed to comply with legal and policy requirements of the EB-5

Program, as advised by the Regional Center.”              Krug argues that this section




prepayment proposal and accompanying ballot explicitly gave Members “the right to
consent or not consent to the Prepayment [including the fee], as more fully set forth in the
Notice of Election . . . .” JX 56-0004. See also JX 56 (noting that the purpose of the Notice
is to, in part, “request that the Class B Members consent to and authorize the Company to
agree to the Prepayment and enter into the Fourth Loan Amendment . . . .”).
144
      JX 56-0002.

                                             38
encompasses the eighth service (“Identifying opportunities for redeployment of

capital”) identified in the Prepayment Notice as a basis for the prepayment fee.145

         Second, Krug asserts that A&J’s structuring of the vote so that a Member’s

silence counted as a vote in favor of prepayment reveals an intent to deceive

Members into approving the prepayment fee.146 This is so, according to Krug, even

though the Prepayment Notice clearly disclosed how A&J intended to count the

votes.

         Lastly, in his post-trial answering brief, Krug argued for the first time that

fraudulent intent could be inferred from A&J’s decision to tie approval of the

prepayment fee to approval of the prepayment plan. Specifically, Krug argues that

if prepayment of the loan was necessary or at least beneficial to the Company given

the potential harm from the overflowing Pledge Account, then A&J breached its




145
    Krug further argues that A&J completed the second service (“Negotiating prior
amendments to the Loan Agreement”) and the third service (“Negotiating inter-creditor
terms with the secured lender”) prior to discussion of the prepayment plan. Additionally,
the fourth service (“Preparing documentation and conducting research with respect to
preserving the collateral securing the Loan”) was not necessary to the prepayment since
collateral does not need to be preserved if the loan is being repaid. Lastly, the fifth service
(“Assisting developer to organize the construction supporting documents . . .”) and seventh
service (“Continued oversight of the Company and investment management during the
interim period between repayment of the Loan”) must be performed regardless of the
prepayment.
146
      A&J Capital, C.A. No. 2018-0240-JRS, at 87–88, 91–92.

                                              39
obligation to act in the Members’ best interests when it conditioned the avoidance

of the harm on the approval of its prepayment fee.

      After considering the evidence, I find that none of these actions, whether

considered independently or in total, provided cause for removal. In each instance,

Krug’s arguments center on A&J’s alleged deceit or intentional misconduct—A&J

misled Members about the “true justifications” for the prepayment fee, attempted to

sneak in approval of the fee with a counterintuitive voting structure and tied the

prepayment and fee proposals together to force the Members’ to approve its fee. Of

course, an intent to deceive or harm cannot be drawn directly from the trial record

because there is no evidence of either (despite extensive discovery). And the

inference of deceit or intent to harm cannot be drawn circumstantially when it is

clear that A&J unabashedly disclosed the reasons for the prepayment, the fact that it

was seeking a prepayment fee and the reasons why it believed the fee was justified,

and then made clear that it was up to the Members to decide whether to approve the

prepayment proposal. The fact that the prepayment was Greenland’s idea, not

A&J’s, and the fact that the Members ultimately voted to reject the prepayment

proposal, further undermines the contention that A&J acted to deceive or harm the

Members.




                                         40
       A&J’s listed justifications provided Members with the opportunity and

information necessary to determine whether A&J deserved a prepayment fee.147

Even if A&J peppered its stated justifications for the fee with services that the

Operating and Management agreements already required it to perform, a premise not

well-supported in the evidence, there is no evidence that it did so to dupe or

otherwise harm the Members.148 In fact, the Members may have been more likely

to approve the prepayment had A&J included the “true justifications” that Krug

argues A&J intentionally concealed. For example, it is likely that Members would

have found A&J’s request for an $800,000 prepayment fee to be justified had they

known that A&J would forego $1.6 million in expected management fees, with no

source of recouping that compensation during the years required to redeploy the

capital, if the prepayment proposal were approved. Additionally, A&J did not hide


147
   Although Verba did not “realize [A&J] needed authority . . . to ask members to approve
a prepayment fee that’s not coming from the members themselves,” (Trial Tr. 105 (Verba)),
he testified that “[A&J] certainly felt that . . . approval for such a fundamental change as
this [prepayment plan] required a member vote.” (Trial Tr. 102 (Verba)). See also Trial
Tr. 249–50 (Xu) (“Q: A&J decided to keep $800,000 of that prepayment fee for itself?
A: Well . . . it’s our proposal, but have to be approved (sic) by the investors.”).
148
    The record suggests that A&J believed the justifications clearly referred to previous,
current and expected work related to the prepayment. Trial Tr. 103 (Verba) (“Q: What was
the intent of this section? A: The intent was to . . . have Class B members approve
additional compensation for the Class B manager in connection with the work that was
done before the prepayment, the work that was done in connection with prepayment, and
the work to be done in connection with prepayment and redeployment.” Q: . . . Are all of
the bullet points actually services rendered in connection with the prepayment? A: They’re
obviously not . . . .”).

                                            41
the ball when it included justifications like “Continued oversight of the Company

and investment management during the interim period between repayment of the

Loan; and Identifying opportunities for redeployment of capital.” These services

would be provided only if the Members approved the prepayment plan.

         Ultimately, there is no evidence that A&J’s justifications misled any of the

Members. Even Krug acknowledged that it was “obvious” that most of the services

A&J listed to support the prepayment fee were not associated with prepayment.149

Ms. Wang testified that she determined not to support the prepayment plan in part

because of the disclosures A&J provided in the prepayment proposal.150 It seems

that a majority of the Members did not disagree with Krug and Ms. Wang’s

assessments as they voted to reject all aspects of the prepayment plan including, of

course, the prepayment fee. Given this evidence, I cannot find that A&J engaged in

conduct that implicated any of the contractual bases for removal when it provided

its justifications for the requested prepayment fee. It merely provided its reasons

and then put the matter to the Members to either accept or reject.

         The prepayment proposal also discloses the allegedly deceitful voting

structure and that the prepayment plan is tied to the fee. The proposal explicitly




149
      Trial Tr. 443, 444, 448 (Krug).
150
      Trial Tr. 326–27 (Wang).

                                          42
states, “If a Class B Member does not return his or her completed Notice of Election

on or prior to the Deadline, the Class B Member will be deemed to have consented

to the Prepayment.”151 It also clearly links the prepayment plan and the fee request:

“Separate and apart from the Prepayment Amount, Borrower shall be required to pay

a prepayment fee equal to $1,000,000, payable as follows . . . .” 152 In hindsight,

perhaps A&J should have structured the vote differently or separated the prepayment

proposal from the fee, but neither of these choices rises to gross negligence, bad

faith, fraud or deceit when A&J informed the Members of the exact terms of the plan

and the structure of the vote. If the Members disagreed with the structure of the

plan, they had the right under the Prepayment Notice and the operative agreements

to reject the plan and to solicit approval for their own initiates. Indeed, Members

could have resolved to separate the prepayment plan and the prepayment fee if that

was the course they wished to take.153 That did not occur. In any event, given the

origin and purpose of the prepayment plan, and A&J’s full disclosure of the structure


151
      JX 56-0004.
152
      JX 56.
153
    While no Members sought to separate the prepayment fee from the prepayment plan, a
group of Members, apparently urged on by Greenland, unsuccessfully sought Member
approval of a plan that would have authorized Greenland to take a portion ($15.08 million)
of the Pledge Account directly. Trial Tr. 118 (Verba) (estimating that A&J received about
90 votes requesting the release of $15.08 million to Greenland), 353 (Sun) (“Q: . . . And
you sent an email to the company, or to A&J, requesting the release of $15.08 million to
Greenland; correct? A: Yes.”).

                                           43
of the vote and the linkage between the prepayment plan and the prepayment fee, I

do not find that either of these aspects of the prepayment plan implicated any of the

contractual bases for removal.

         2. The Payments to Henry Global Did Not Provide Cause for Removal

         Krug’s second proffered basis to remove A&J is that A&J caused the

Company to make improper payments to Henry Global. Specifically, Krug claims

that A&J wrongfully made payments in excess of Henry Global’s allotted share of

the Administration Fee under the PPM and concealed those payments from

Members.

         The PPM prohibits fees “paid out of the Subscription Price or investment in

the Membership Interests of the Company.” 154 The parties agree that the

Subscription Price is the initial $500,000 investment made by each Member and that

these investments cannot be used to pay third parties like Henry Global. It is the

second prohibited source of fees—the “investment in the Membership Interests of

the Company”—that forms the basis of Krug’s allegation here. According to Krug,

this phrase means that fees paid to Henry Global cannot come from the “investment

income” generated by the Members’ Subscription Price. For its part, A&J interprets

“investments in the Membership Interests” to mean “a bundle of rights constituting



154
      JX 12-0040.

                                          44
a Member’s interest in the Company” made up of the Subscription Price plus any

additional “Capital Contribution” made by the Members.155 A&J reads the PPM as

prohibiting the Class B Manager from paying fees out of the Subscription Price or

any additional Capital Contributions, but allowing it to pay fees out of the interest

income generated by the Members’ investments in the loan.

         Krug also argues that the payments to Henry Global are excessive. He points

out that both the DSA and the PPM already require Henry Global to recruit EB-5

investors for the Company and to assist Members with immigration documentation

and information requests.156 Additionally, Krug maintains that Henry Global had

previously entered into individual agreements with the Members that required Henry

Global to provide the same immigration services as required by the PPM and DSA.

         Finally, Krug argues that A&J intentionally prevented the Members from

learning of the payments to Henry Global by concealing the DSA from the Members

and distributing, through Henry Global, financial statements in English and without




155
    Section 3.2 of the Operating Agreement states that “[t]he Members may be
permitted . . . to make additional Capital Contributions if the Mangers determine that such
additional contributions are necessary or appropriate . . . [and] if such additional Capital
Contributions are not to be made by all of the Members pro rata, the additional Capital
Contributions and corresponding changes in the Membership Interests shall require the
approval of the Members . . . .” JX 10-007.
156
      DOB 45 (citing JX 22 and JX 13).

                                            45
the accounting firm’s notes. According to Krug, this misconduct alone justified

removal.

         There can be no question that A&J was authorized to pay Henry Global for its

services. Section 5.3(d)(ii)(10) of the Operating Agreement authorizes the Class B

Manager to “[e]nter into any agreement which the Managers may reasonably deem

appropriate for any purpose beneficial to the Company . . . .”157 Krug has not pointed

to any evidence suggesting that A&J considered the payments to Henry Global to be

unreasonable and yet continued to make them. To the contrary, the credible evidence

reveals that the payments to Henry Global are reasonable and that A&J believed

them to be so.

         Henry Global provides significant services in its role as Program Locator and

Distributor. At the outset of its engagement, Henry Global was required to learn

about the Project, organize conferences with potential investors to inform them of

the Project, translate loan documents and raise capital.158 As part of raising capital,

Henry Global assisted investors with their application packages, traveled with the

investors outside of China to open escrow accounts and assisted with currency

transfers.159 Once the investments were secured, Henry Global acted as a liaison to


157
      JX 10-0015.
158
      Trial Tr. 39 (Verba), 291 (Wang).
159
      Trial Tr. 39–40 (Verba).

                                           46
the Company by communicating questions from the investors to the Company,

coordinating votes and distributing documents.160             Even now, Henry Global

continues to assist Members with their citizenship application packages, including

their Visa applications, and prepares them for their interviews with immigration

officials.161 In the event of redeployment, Henry Global will perform many if not

most of these services again as it orients investors to the new project.162

            The PPM recognizes that the Program Locator and Distributor are entitled to

fees for their services, but it does not restrict the payments to a specific amount.

Rather, the PPM restricts the sources of Henry Global’s fees to the Administration

Fees and interest income. Krug does not challenge that the fees paid to Henry Global

come from those two sources. Nor does he challenge A&J’s argument that the fees

fit squarely within the interest income allocation scheme established in the PPM.

            As noted, two provisions of the PPM disclosed that payments to Henry Global

would be made from the interest income:

            All of the Administration Fees are paid to Program Locators and
            Processors for capital raising and document processing and to the
            Class A Manager and Regional Center as payment for their fees . . . .163


160
      Trial Tr. 40 (Verba), 290 (Wang).
161
      Trial Tr. 41 (Verba), 290 (Wang).
162
      Id.
163
      JX 12-0035.

                                              47
         ....
         The Company will pay out of the Administration Fee and interest
         income all ordinary administrative and operating expenses . . . as well
         as payments to Managers and other third party service providers for
         servicing the Loan, assisting with the Offering, and providing
         immigration services to the Company, Subscribers, and Class B
         Members.164
These provisions explain that “interest income” and the Members’ $45,000

Administration Fee will be used to pay “ordinary administrative and operating

expenses” as well as fees to third-party Program Locators, Processors, the Class A

Manager and the Regional Center. The PPM also makes clear that none of the fees

to these entities may be paid from the $500,000 Subscription Price or “investment

in the Membership Interests of the Company.”165 “Membership Interest” is defined

in the Operating Agreement to encompass the Class B Members’ right to receive

distributions from the Company, the right to vote or participate in management, the

right to receive information and all other rights and obligations under the LLC Act.166

“Investment in the Membership Interests,” though not defined, appears to reference

the Members’ financial contributions to the Company in exchange for the bundle of

rights captured within their Membership Interests. The only Member contributions



164
      JX 12-0042.
165
      JX 12-0035.
166
      JX 10-0005.

                                           48
specified in the operative agreements are the Administration Fee, Subscription Price

and any Capital Contributions. Indeed, the PPM states that “the Subscriber will have

all the rights of a Class B Member” once the Subscriber has delivered the

Subscription Price (also called a “Capital Contribution”) and Administration Fee.167

         What these provisions make clear is that Henry Global’s fee cannot be paid

from the Members’ financial contributions to the Company, but the fees can be paid

from “interest income,” i.e., the interest on the loan comprised of the Members’

investment in the Company. In arguing that the PPM prohibits fees to Henry Global

paid from the Members’ “investment income,” Krug conflates “interest income”

with the Members’ investment. But, in accordance with the PPM, the Company

pays Henry Global from the Administration Fee and interest income on the loan.168

Nothing in the suite of agreements at issue here precludes A&J from paying Henry

Global’s fees from these sources.

         Henry Global’s share of the interest income fits with the PPM’s allocation of

the interest income to other parties. Under the PPM, the Class B Members can

expect 0.2% of the interest,169 the Class A Manager is entitled to 0.1% and the



167
      JX 12-0004.
168
      Trial Tr. 36, 38–39 (Verba).
169
   JX 12-0027. The PPM states that 1.8% of the 2.2% interest income will be payable in
cash on a quarterly basis to the Company. Id. The remaining 0.4% will accrue annually
and be payable at the maturity date. Id. “[F]rom the two percent (2.0%) so accrued and
                                           49
Class B Manager is entitled to 0.4%.170 This allocation leaves 1.5% of the interest

remaining and the DSA provides for Henry Global to receive 1.5%.171 And, of

course, nothing in the operative agreements indicates that the Members are entitled

to the remaining 1.5% interest income. This makes sense given that the PPM

emphasizes that the prevailing purpose of the EB-5 investment is to secure

permanent residency in the United States.172 With the significant restrictions of the

EB-5 regulations and the long horizon required to obtain citizenship under the

program, it is clear that profit is not what motivated Members to invest.173

         The evidence that Henry Global was compensated by each Member

individually in addition to receiving payments from the Members’ Administration

Fees and interest income suggests that Henry Global was perhaps double dipping.174


payable at the Maturity Date [0.4% x five years], 1.0% [0.2% x five years] is expected to
be payable by the Company to the Class B Members.” Id.
170
      JX 12-0032, 12-0034.
171
   The DSA entitles Henry Global to 1.3% of the outstanding loan amount on a quarterly
basis and 1% of the outstanding loan amount during the term of the loan (that is, the
remaining 0.2% of the deferred 0.4% accrued annually over five years). JX 16-0002; Trial
Tr. 23 (Verba).
172
      JX 12-0005, 12-0026.
173
   See Sun Dep. 18 (testifying that she invested in the Company for immigration purposes
and understood that her expected rate of return was “very little.”); Wang Dep. 13–14
(testifying that she invested in the Company because it was part of the EB-5 requirements
and would allow her to apply for citizenship status).
174
   Trial Tr. 292–94 (Wang) (“Q: And in addition to those documents [to make the
$500,000 investment], you also entered into a personal agreement with Henry Global for
                                           50
Even if true, Henry Global’s excessive gain does not reveal wrongdoing on the part

of A&J. Krug presented no evidence that A&J knew of the alleged agreements

between individual Members and Henry Global.175                  Even assuming A&J’s

knowledge, and crediting Ms. Wang and Ms. Sun’s testimony regarding the terms

of their separate agreements with Henry Global, there is no contractual prohibition

against Henry Global receiving revenue from multiple sources.

       I am also not persuaded that A&J intentionally concealed the payments to

Henry Global from the Members.             The record suggests that A&J ordered an

independent accounting firm to review the Company’s financial statements

including the Company’s payments to Henry Global. A&J then provided those




Henry Global to provide services to you; correct? A: Yes, yes. That’s the agreement, for
them to provide any related immigration services. Q: Separate and apart from the $545,000
you paid for the investment, how much money did you pay to Henry Global for its
immigration services? A: . . . it’s somewhere between 50 and 60,000 [RMB] . . .
Q: In exchange for the money that you paid Henry Global, did Henry Global agree to help
you prepare immigration documents in relationship to the company? A: Correct. Q: Did
Henry Global agree to assist you in processing those immigration documents with the
government agencies in the United States? . . . A: Correct.”).
175
    Krug submitted a copy of an individual agreement between Henry Global and a non-
testifying Member but did not address it at trial or in briefing and did not suggest that the
Company or A&J possessed or knew of the agreement. Trial Tr. 283–85. See also Trial
Tr. 35 (Verba) (“Q: Do you know whether Henry Global has separate fee arrangements of
their own with any of the investors for services? A: . . . All I know is the documents that
we’ve signed with Henry Global as the agent . . . and I’m not really familiar with [the
agreement between the investor and Henry Global], which is also in Chinese. And my
Chinese is not too good. Q: So were you aware of any separate fee agreements prior to
seeing that document? A: No.”).

                                             51
financial statements with the accounting firm’s notes to Henry Global for

distribution to the Members. Whether by accident or intentionally, Henry Global

excluded the last page of the notes from the documents supplied to the Members.

But I have found no credible evidence in the trial record that would suggest A&J had

any part in concealing the payments to Henry Global, if they were, in fact,

concealed.176 A&J requested an independent review and provided the complete

versions of the statements for distribution to Members. And when A&J determined

that it was best for it to distribute the statements directly, it distributed them in their

entirety.

       After carefully reviewing the evidence, I am satisfied that Krug did not prove

that the payments to Henry Global were unauthorized, prohibitively excessive or

improperly hidden from the Members.              Nor did he prove that the payments

diminished the Members’ expected investment returns. Accordingly, I cannot find

that A&J engaged in gross negligence, intentional misconduct, fraud or deceit when

it made payments to Henry Global under the DSA.




176
   Ms. Wang testified at trial that her vote to remove A&J was motivated in part by A&J’s
payments to Henry Global. Trial Tr. 316 (Wang). Thus, at least one Member saw enough
in what was provided to her to prompt questions about the payments to Henry Global, even
without the missing notes. At bottom, it does not matter whether the Members could
determine whether and why Henry Global was overpaid. A&J provided them with the
exact amounts owed to the third party each year and this evidence runs contrary to the
notion that A&J acted with an intent to deceive.

                                            52
                               III.   CONCLUSION

      For the reasons stated above, I find for Plaintiff and will enter final declaratory

judgment in its favor as requested in the Complaint. Plaintiff shall submit a

conforming final judgment, upon notice as to form, within twenty days.




                                          53